STAPLETON, J.
This is an application for taxation of costs in a proceeding for acquiring land for the opening and extending of a street not yet named by proper authority. The corporation counsel certifies he had audited the bill. The amount certified for commissioners’ fees is not assailed. The only foundation for opposition is an affidavit by the attorney for a property owner, who, without stating facts, deduces from the ratio which the cost of the proceeding bears to the awards that the amounts charged by the city of New York for reimbursement of the fund out of which charges made pursuant to sections 258 and 997 of the Greater New York Charter and chaptei 394, Laws of 1909, were paid are unreasonable and unwarranted. The certificate granted uhder the latter act is made presumptive evidence of the correctness of the expense therein provided. The affidavits in relation to the charges made pursuant to sections 258 and 997 of the Greater New York Charter made out a prima facie case of legality and reasonableness. See Matter of Collis, 80 App. Div. 287, 80 N. Y. Supp. 307.
Motion granted. Order signed.